Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (W.O 2016/191026A1), in view of Richmond, II et al. (U.S. 2018/0106837A1).

Regarding claim 1, Mandal discloses a system (450, fig. 4B) comprising: a high voltage protection module (462, fig. 4B and see page 11 lines 5-6) electrically connected to a transmitter module (416) and a receiver module (418a and/or 418b; refer to para 11 lines 5-15); and a muting module (see fig. 4B showing two muting modules) connected to the high voltage protection module (462) and the receiver module (418a and/or 418b; refer to para 11 lines 5-15).  
Mandal, in fig. 4B, further discloses an amplifier module (two amplifiers) connected to two muting modules (see fig. 4B and refer to page 11, lines 5-16).
However, Mandal fail to teach a high voltage peeking module, wherein the high voltage peeking module measures differential voltage across at least two elements at two different locations. 
Richmond, II et al. teach a circuit comprising two elements (resistors 78, fig. 1) at two different locations (see fig. 1). Amplifier (80) measures a differential voltage over the resistors (78) to determine the current provided through line (18; refer to para 0050). 
Since Richmond, II et al. teach the use of amplifiers to measure differential voltage across two elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amplifier system of Mandal, as shown in fig. 4B, to measure the differential voltage across the elements of the two muting modules located at different locations, for the purpose of determining the amount of current passing through, as taught by Richmond, II et al.

Regarding claim 5, the combination of Mandal and Richmond, II et al. teach all the features of this claim as applied to claim 1 above; Mandal further discloses wherein the transmitter module (416) is configured to transmit an excitation signal which traverses from the transmitter module (416) to the high voltage protection module (462; refer to page 10 lines 23-31).  
Regarding claim 10, the combination of Mandal and Richmond, II et al. teach all the features of this claim as applied to claim 1 above; Mandal further discloses an analog to digital converter (420a/420b) connected to the receiver module (418a and/or 418b).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mandal (W.O 2016/191026A1), in view of Richmond, II et al. (U.S. 2018/0106837A1) as applied to claim 1 above, and further in view of Shanks et al. (U.S. 2018/0209252A1). 

Regarding claim 2, the combination of Mandal and Richmond, II et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Mandal and Richmond, II et al. fail to teach wherein the high voltage protection module is configured to reduce a high voltage pulse signal to a receiver.
Shanks et al. teach a system and method for transmitting power signal between a surface (11, fig. 1) and downhole location in a wellbore (refer to para 0001). The system comprises a high voltage protection module (24, see fig. 1 and para 0031) is configured to limit the voltage across one or more components of a downhole equipment (12), thus protecting the equipment by keeping it within standard operating parameters (refer to para 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mandal, Richmond, II et al., and Shanks et al. before him or her, to have modified the high-voltage module of Mandal to reduce a high voltage pulse signal to other components of the firing system, such as a receiver, for protecting the equipment by keeping it within standard operating parameters (refer to para 0031).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mandal (W.O 2016/191026A1), in view of Richmond, II et al. (U.S. 2018/0106837A1) as applied to claim 1 above, and further in view of Shyu et al. (U.S. 7616769B1).

Regarding claim 3, the combination of Mandal and Richmond, II et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Mandal and Richmond, II et al. fail to teach the muting module comprises a first transistor and a second transistor and is configured to prevent saturation of the receiver module with a low impedance interface.
Shyu et al. teach a circuit (40, fig. 2) employing a first transistor (44) and a second transistor (44) configured for reducing electrical signal peaks (refer to col. 2 lines 35-38) and maximum signal level to a receiver (refer to col. 1 lines 60-63). The specific amount of current conducted depends on the impedance of the load (28; refer to col. 2 lines 5-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the muting module of Mandal to include a first transistor and a second transistor and is configured to prevent saturation of the receiver module with a low impedance interface, as taught by Shyu et al. in order to use a known circuit configuration to protect a device. 
Claims 1, 6-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. 3,935,513), in view of Richmond, II et al. (U.S. 2018/0106837A1).

Regarding claim 1, Suzuki discloses a system comprising: a high voltage protection module (see fig. 2 and refer to abstract and col. 1 lines 5-10 and lines 40-47) electrically connected to a transmitter module (1) and a receiver module (7); and a muting module (refer to abstract and col. 1 lines 40-47: the muting circuit includes the at least one or more transistors 29, 13) connected to the high voltage protection module and the receiver module (7, see fig. 2).
Suzuki further discloses am amplifier module (3) connected to a plurality of resistors (6, 9, 10, 15, 19, 21, 22, 24, 25, and 26) at different locations (see fig. 2).
However, Suzuki fail to teach a high voltage peeking module, wherein the high voltage peeking module measures differential voltage across at least two elements at two different locations. 
Richmond, II et al. teach a circuit comprising two elements (resistors 78, fig. 1) at two different locations (see fig. 1). Amplifier (80) measures a differential voltage over the resistors (78) to determine the current provided through line (18; refer to para 0050). 
Since Richmond, II et al. teach the use of amplifiers to measure differential voltage across two elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amplifier module of Suzuki, as shown in fig. 2, to measure the differential voltage across at least two resistors of the plurality of resistors located at different locations, for the purpose of determining the amount of current passing through the resistors, as taught by Richmond, II et al.

Regarding claim 6, the combination of Suzuki and Richmond, II et al. teach all the features of this claim as applied to claim 1 above; Suzuki further discloses wherein the high voltage protection module (see fig. 2 and refer to abstract and col. 1 lines 5-10 and lines 40-47) comprises a first resistor (15) and second resistor (19). 

Regarding claims 7-9, the combination of Suzuki and Richmond, II et al. teach all the features of this claim as applied to claim 6 above; Suzuki further discloses wherein the at least one element is a third resistor (22).
However, Suzuki fail to teach wherein the first resistor and the second resistor are each individually ten kilo ohms or greater, wherein the third resistor is less than one ohm.  
Suzuki does disclose that the resistor values may be chosen depending various parameters of the system (col. 2, lines 55+, col. 4, lines 1-col. 5, line 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resistors of Suzuki to have the first resistor and the second resistor each individually ten kilo ohms or greater, wherein the third resistor is less than one ohm, for the purpose of appropriately limiting the flow of electric current in the high-voltage protection module depending on specific voltage requirement.
Regarding claim 22, Suzuki discloses a system comprising: a high voltage protection module (see fig. 2 and refer to abstract and col. 1 lines 5-10 and lines 40-47) electrically connected to a transmitter module (1) and a receiver module (7), wherein the high voltage protection module comprises a first resistor (15) and a second resistor (19); a third resistor (22) and a fourth resistor (24).
a muting module (refer to abstract and col. 1 lines 40-47: the muting circuit includes the at least one or more transistors 29, 13) connected to the high voltage protection module and the receiver module (7, see fig. 2).
Suzuki does disclose that the resistor values may be chosen depending various parameters of the system (col. 2, lines 55+, col. 4, lines 1-col. 5, line 35).  
However, Suzuki fail to teach wherein the first resistor and the second resistor are each individually ten kilo ohms or greater, wherein the third and fourth resistor each individually less than one ohm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resistors of Suzuki to have the first resistor and the second resistor each individually ten kilo ohms or greater, wherein the third and fourth resistor each individually less than one ohm, for the purpose of appropriately limiting the flow of electric current in the high-voltage protection module depending on specific voltage requirement.
Suzuki also discloses am amplifier module (3) connected to the first, second, third, and fourth resistors (15, 19, 22, 24) at different locations (see fig. 2).

However, Suzuki also fail to teach a high voltage peeking module configured to monitor voltage drop across the third resistor and the fourth resistor, wherein the third resistor and the fourth resistor are at two different locations.
Richmond, II et al. teach a circuit comprising two elements (resistors 78, fig. 1) at two different locations (see fig. 1). Amplifier (80) measures a differential voltage over the resistors (78) to determine the current provided through line (18; refer to para 0050). 
Since Richmond, II et al. teach the use of amplifiers to measure differential voltage across two elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amplifier module of Suzuki, as shown in fig. 2, to measure the differential voltage across at least any two resistors of the first, second, third, and fourth resistors, for the purpose of determining the amount of current passing through them, as taught by Richmond, II et al.

Allowable Subject Matter
Claims 11-21 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Regarding claims 11 and 21, Mandal discloses a downhole tool (406, 410, fig. 4A,4B, also see fig. 1) comprising: a transmitter module (416), wherein the transmitter module (416) is configured to transmit a high voltage pulse signal from an output of the transmitter module (see figs. 4A/4B and refer to page 10 lines 23-28); a high voltage protection module (462, page 11 lines 5-6) connected to the output of the transmitter module (see fig. 4A/4B) and an input of a receiver module (418a and/or 418b; refer to para 11 lines 5-15),
a transceiver (402, 404: page 10, lines 25-31: 402/404 receive pulse signal from 416, generates acoustic pulse in response to the received pulse signal, and transmit the generated acoustic pulse to the receiver module 418a/418b) connected to the output of the transmitter module (416) and a high voltage protection module input (see fig. 4B), wherein the transceiver (402. 404) is configured to emit an excitation and sense a response (refer to page 10 lines 24-31); 
a muting module input connected to the high voltage protection module output (see fig. 4B) and the input of the receiver module (see fig. 4B), and an analog to digital converter (420a, 420b) connected to a receiver module output (see fig. 4B).  
However, Mandal fail to teach wherein the high voltage protection module is configured to reduce the high voltage pulse signal to a receiver.
Shanks et al. teach a system and method for transmitting power signal between a surface (11, fig. 1) and downhole location in a wellbore (refer to para 0001). The system comprises a high voltage protection module (24, see fig. 1 and para 0031) is configured to limit the voltage across one or more components of a downhole equipment (12), thus protecting the equipment by keeping it within standard operating parameters (refer to para 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mandal and Shanks et al. before him or her, to have modified the high-voltage module of Mandal to reduce a high voltage pulse signal to other components of the firing system, such as a receiver, for protecting the equipment by keeping it within standard operating parameters (refer to para 0031).
However, the combination of Mandal and Shanks et al. fail to teach wherein a muting module is configured to prevent saturation of the receiver module with a low impedance interface. 

Regarding claim 16, Mandal discloses a method comprising: disposing a downhole tool (406, 410, fig. 4A,4B) into a wellbore (150, see fig. 1), wherein the downhole tool comprises: a digital control system (fig. 4A and page 10 lines 19-21: the system 400 may comprise a digital signal processor); a transceiver (402, 404: page 10, lines 25-31: 402/404 receive pulse signal from 416, generates acoustic pulse in response to the received pulse signal, and transmit the generated acoustic pulse to the receiver module 418a/418b) configured to emit a pressure pulse (acoustic pulse pressure, refer to page 10 lines 23-31); a transmitter module (416) configured to transmit an excitation signal (refer to page 10 lines 23-28); 
a high voltage protection module (412, page 10 lines 12-13) connected to the transmitter module (416); a muting module (see fig 4A) connected to the high voltage protection module (412); a receiver (line connected to the muting module from 412) connected to the muting module (see fig. 4B); and an analog to digital converter (420); transmitting the excitation signal from the transmitter module (416) to the transceiver (402/404) as a high voltage pulse signal to the high voltage protection module (412); 
 However, Mandal fail to teach reducing the high voltage pulse signal with the high voltage protection module; and preventing saturation of the receiver with a low impedance interface from the muting module.  
Shanks et al. teach a system and method for transmitting power signal between a surface (11, fig. 1) and downhole location in a wellbore (refer to para 0001). The system comprises a high voltage protection module (24, see fig. 1 and para 0031) is configured to limit the voltage across one or more components of a downhole equipment (12), thus protecting the equipment by keeping it within standard operating parameters (refer to para 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mandal and Shanks et al. before him or her, to have modified the high-voltage module of Mandal to reduce a high voltage pulse signal to other components of the firing system, such as a receiver, for protecting the equipment by keeping it within standard operating parameters (refer to para 0031).
However, the combination of Mandal and Shanks et al. fail to teach preventing saturation of the receiver with a low impedance interface from the muting module. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground of rejection over Richmond, II et al. (U.S. 2018/0106837A1) above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676